DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1-11, and 13-14 is objected to because of the following informalities:  Claim 1 recites “extendable below about 6 GHz such that the data acknowledgement information is also communicable below about 6 GHz”.  That is, the inference after the “such that” is unpredictable.  
Claims 2-11 and 13-14 are objected due to their dependencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 1 recites the limitations, “TDD two-way communication is on frequency bands that are extendable below 6 GHz, wherein the first fraction includes data acknowledgement information, and wherein a frequency band for the selected transmission symbol is extendable below about 6 GHz such that the data acknowledgement information is also communicable below about 6 GHz”. However, the limitation “a frequency band for the selected transmission symbol is extendable below about 6 GHz” is not described in the specification. As also cited by the Applicant, paragraph [0011] of the specification (PGPUB) describes that transmissions in a frame and sub-frame for TDD cells, frequency bands operate below 6 GHz. There is no showing, in the spec that the frequency band for the selected transmission symbol is extendable below about 6 GHz.
Claims 2-11 and 13-14 are rejected due to their dependencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
requency bands that are extendable below 6 GHz, wherein the first fraction includes data acknowledgement information, and wherein a frequency band for the selected transmission symbol is extendable below about 6 GHz such that the data acknowledgement information is also communicable below about 6 GHz”. However, it is not clear how the frequency bands are extendable below 6 GHz? The Examiner assumes it is intended as the frequency bands that are extendable until below 6 GHz. The below about 6 GHz is also an open ended. 
Claims 2-11 and 13-14 are rejected due to their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 6-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0348117 A1) in view of Kim et al. (US 2018/0248662 A1), and further in view of Koivisto et al. (US 2011/0243107 A1) and Lee et al. (US 2018/0254794 A1).
Regarding claim 1, Zhang discloses a Time Division Duplex (TDD) two-way communication device (figs. 1-5) configured to structure a transmission time frame for TDD two-way communication on frequency bands (fig. 6; paragraph [0081]-[0082], illustrating a DL-UL TDD communication), the transmission time frame being assigned for a direction of communication and being temporally divided into a plurality of transmission symbols (fig. 6; paragraph [0079]-[0083], explaining a transmission time frame is assigned to DL communication and segmented into multiple symbols), wherein a separating guard band separates the transmission time frame from a second transmission time frame (e.g. see fig. 6); saind device comprising a processor (22 and/or 34) configured to: assign a first fraction of a frequency bandwidth (such as 222, 224) for a selected transmission symbol (such as M+11) from the plurality of transmission symbols (such as M+11-M+17) to an opposite direction of communication (UL 219, 217), wherein the first fraction is an inner portion of the frequency bandwidth for the selected transmission symbol (fig. 6), wherein the first fraction includes data acknowledgement information (e.g. paragraph [0083]-[0084]; and so on), and the fraction of the frequency bandwidth for the selected transmission symbol assigned to the second direction of communication is used for communicating data acknowledgement information (e.g. paragraph [0084]-[0090]; and so on). 
Zhang doesn’t disclose the TDD two-way communication is on frequency bands that are extendable below 6 GHz, wherein a frequency band for the selected transmission symbol is extendable below about 6 GHz such that the data acknowledgement information is also communicable below about 6 GHz; assign a second fraction within the frequency bandwidth for the selected transmission symbol as a first guard band; assign a third fraction within the frequency bandwidth for the selected transmission symbol as a second guard band, wherein the 
Kim teaches assign a second fraction within the frequency bandwidth for the selected transmission symbol as a first guard band (fig. 16a); assign a third fraction within the frequency bandwidth for the selected transmission symbol as a second guard band (Guard Band/PUCCH) (fig. 16a), wherein the first guard band and the second guard band are positioned on opposite sides of the first fraction in the selected transmission symbol (figs. 16a-16b), and as a result of the first guard band independently providing separation between communications transmitted in opposing directions, configuring a bandwidth of the first guard band to be larger than a bandwidth of the second guard band (fig. 16a, the Guard Band/PUCCH is smaller than the other Guard Band at the Uplink band).
Kim doesn’t teach extend the separating guard band by positioning the second guard band within the selected transmission symbol to be at a position that is adjacent to the separating guard band; and as a result of the second guard band being adjacent to the separating guard band such that a combination of the second guard band and the separating guard band provides separation between communications.

Koivisto doesn’t teach the TDD two-way communication is on frequency bands that are extendable below 6 GHz, wherein a frequency band for the selected transmission symbol is extendable below about 6 GHz such that the data acknowledgement information is also communicable below about 6 GHz.
Lee teaches the TDD two-way communication is on frequency bands that are extendable below 6 GHz, wherein a frequency band for the selected transmission symbol is extendable below about 6 GHz such that the data acknowledgement information is also communicable below about 6 GHz (figs. 3-8; paragraph [0117]; [0090]; [0111]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the invention to use the TDD two-way communication is on frequency bands that are extendable below 6 GHz, wherein a frequency band for the selected transmission symbol is extendable below about 6 GHz such that the data acknowledgement information is also communicable below about 6 GHz, assign a second fraction within the frequency bandwidth for the selected transmission symbol as a first guard band; assign a third fraction within the frequency bandwidth for the selected transmission symbol as a second guard band, wherein the first guard band and the second guard band are positioned on opposite sides of the first fraction in the selected transmission symbol; extend the separating guard band by positioning the second guard band within the selected transmission symbol to be at a position that is adjacent to the 
Regarding claim 2, Zhang discloses the first fraction of the frequency bandwidth assigned to the opposite direction of communication is a first fraction in an inner portion (such as 222 and/or 224) of the frequency bandwidth (such as M+11), wherein second (222) and the third (224) fractions of the frequency bandwidth for the selected transmission symbol (M+11) (fig. 6).
Zhang doesn’t disclose the second and third fraction of the frequency bandwidth are adjacent to the first fraction and on opposite sides of the first fraction, as guard bands. 
Kim teaches the second and third fraction of the frequency bandwidth are adjacent to the first fraction and on opposite sides of the first fraction, as guard bands (fig. 16B; paragraph [0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the second and third fraction of the frequency bandwidth are adjacent to the first fraction and on opposite sides of the first fraction, as guard bands as taught by Kim into Zhang in order to reduce inter-link and/or frame interference and congestion.
Regarding claim 6, the modified frame structure of Zhang discloses the bandwidth of the second fraction and the bandwidth of the third fraction (guard bands) are the same (Kim, fig. 16B). 
Regarding claim 7, Zhang discloses the sum of all of the fractions is a whole of the frequency bandwidth for the selected sub-frame (fig. 6). 
Regarding claim 8, Zhang discloses the transmission time frame is temporally divided into: a first plurality of transmission symbols (M+3-M+9) assigned for the first direction of communication (217); the selected transmission symbol (such as M+11), a fraction of its frequency bandwidth being assigned to the opposite direction of communication (219); and at least one guard interval transmission symbol (TTG 218) between the first plurality of transmission symbols and the selected transmission symbol (fig. 6; paragraph [0079]-[0083]). 
Regarding claim 9, Zhang discloses the TDD two-way communication over the frequency bandwidth extends over a plurality of transmission time frames (e.g. Frame N-1 to Frame N+1), the step of assigning being performed for at least one of plurality of transmission time frames, and wherein the processor is further configured to: communicate, for each of the plurality of transmission time frames, an indication as to whether the step of assigning is being performed for at least one transmission symbol of the respective transmission time frame (fig. 6). 
Regarding claim 10, Zhang discloses the step of communicating further indicates the frame structure (205) (fig. 6). 
Regarding claim 11, as applied above, Zhang discloses the TDD two-way communication is for a first communication link and the frequency bandwidth is a first frequency bandwidth (216) (fig. 6), a second communication link being provided by a second frequency bandwidth separated from the first frequency bandwidth (216).

Kim teaches the two are separated by a guard band (fig. 16B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the two are separated by a guard band as taught by Wei into the modified frame structure of Zhang in order to improve resource and/or bandwidth utilization.
Regarding claim 13, Zhang discloses the TDD two-way communication over the frequency bandwidth uses Orthogonal Frequency Division Multiplexing, OFDM (such as paragraph [0082]; and so on). 
Regarding claim 14, Zhang discloses the processor is further configured to: communicate in accordance with the assigned transmission time frame structure (fig. 6). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, Koivisto and Lee, and further in view of Wei et al. (US 2017/0310435 A1).
Regarding claim 3, the modified frame structure of Zhang discloses assigning fractions of the frequency bandwidth. However, the modified frame structure of Zhang doesn’t disclose the step of assigning further comprises: assigning a fourth fraction of the frequency bandwidth for the selected transmission symbol adjacent to the second fraction, to the direction of communication. 
Wei teaches the step of assigning further comprises: assigning a fourth fraction (320) of the frequency bandwidth for the selected transmission symbol adjacent to the second fraction (335), to the first direction of communication (DL) (fig. 3A; paragraph [0071]-[0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the step of assigning further comprises: assigning a 
Regarding claim 4, the modified frame structure of Zhang the bandwidth of the second fraction is larger than the bandwidth of the third fraction (Kim, fig. 16a). 
Regarding claim 5, the modified frame structure of Zhang discloses the step of assigning further comprises: assigning a fifth fraction (320) of the frequency bandwidth for the selected transmission symbol adjacent to the third fraction (335) to the direction of communication (DL) (Wei, fig. 3A; paragraph [0071]-[0075]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461